—Judgment, Supreme Court, New York County (Rena Uviller, J., on motions; Juanita Bing Newton, J., at plea and sentence), rendered September 21, 1994, convicting defendant of criminal sale of a controlled substance in the third degree and absconding in the first degree, and sentencing him, as a second felony offender, to concurrent terms of 41/2 to 9 years and 2 to 4 years, respectively, unanimously affirmed.
Defendant’s request for new assigned counsel was properly denied, since defendant failed to establish good cause for such substitution (People v Sides, 75 NY2d 822). On the existing record, we conclude that defendant received effective assistance of counsel in connection with his knowing, intelligent and voluntary plea of guilty (People v Ford, 86 NY2d 397, 404). The court’s summary denial of defendant’s suppression motions was proper (People v Mendoza, 82 NY2d 415, 430), and we reject defendant’s suggestion that Mendoza should not be applied to this case (see, People v Hill, 85 NY2d 256). Defendant’s remaining contentions are without merit. Concur—Sullivan, J. P., Rosenberger, Wallach, Nardelli and Williams, JJ.